FILED
                            NOT FOR PUBLICATION                               NOV 28 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAUL RAMOS, Jr.,                                  No. 10-55758

              Petitioner - Appellant,             D.C. No. 2:08-cv-08070-JSL-SS

  v.
                                                  MEMORANDUM *
MICHAEL EVANS, Warden,

              Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                  J. Spencer Letts, Senior District Judge, Presiding

                      Argued and Submitted November 7, 2012
                               Pasadena, California

Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and SINGLETON,
Senior District Judge.**

       Petitioner Raul Ramos appeals the district court’s denial of his petition for

habeas corpus, brought pursuant to 28 U.S.C. § 2254. He argues that the state




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
court unreasonably applied the Supreme Court's decision in Jackson v. Virginia,

443 U.S. 307 (1979), in concluding that there was sufficient evidence to find that

his prior offense constituted a strike under the California Three Strikes Law. We

disagree. Under AEDPA, we apply the standards of Jackson with an additional

layer of deference. See Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005).

Under that deferential standard, a rational trier of fact could have found that

Ramos’s prior conviction constituted a strike.

      Ramos did not raise his claim under Apprendi v. New Jersey, 530 U.S. 466

(2000) in his federal habeas petition, and thus, the claim is barred under AEDPA’s

one-year statute of limitations. See 28 U.S.C.§ 2244(d)(1)(A).

      AFFIRMED.